          Case 1:19-cr-00142-NONE-SKO Document 59 Filed 10/06/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00142-NONE-SKO

12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER

14   RAFAEL VALENCIA, ET AL.,                            DATE: October 19, 2020
                                                         TIME: 1 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on October 19, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice. This General Order was entered to address public health concerns related to COVID-19.

20 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18

21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
23 May 1, 2020.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00142-NONE-SKO Document 59 Filed 10/06/20 Page 2 of 5


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 3 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 5 orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

11 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00142-NONE-SKO Document 59 Filed 10/06/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5         1.      By previous order, this matter was set for status on October 19, 2020.

 6         2.      By this stipulation, defendants and government now move to continue the status

 7 conference until November 4, 2020, and to exclude time between October 19, 2020, and November 4,

 8 2020, under Local Code T4.

 9         3.      The parties agree and stipulate, and request that the Court find the following:

10                 a)     The government has represented that the majority of the discovery associated with

11         this case has been either produced directly to counsel and/or made available for inspection and

12         copying. There is additional discovery that needs to be processed and distributed and the

13         government needs additional time to accomplish this taking into consideration obstacles

14         associated with the pandemic.

15                 b)     The government is formulating plea offers for approval so the parties can engage

16         in meaningful plea negotiations.

17                 c)     Counsel for defendants need additional time to review the forthcoming discovery

18         and forthcoming plea agreements with their clients.

19                 d)     The defendants agree and stipulates that time should be excluded for the

20         aforementioned reasons. The government agrees and stipulates to the requested date.

21                 e)     Counsel for defendants believe that failure to grant the above-requested

22         continuance would deny him/her the reasonable time necessary for effective preparation, taking

23         into account the exercise of due diligence.

24                 f)     In addition to the public health concerns cited by General Order 611 and

25         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

26         this case because Counsel or other relevant individuals have been encouraged to telework and

27         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00142-NONE-SKO Document 59 Filed 10/06/20 Page 4 of 5


 1          contact should the hearing proceed.

 2                 g)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of October 19, 2020 to November 4,

 7          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 9          of the Court’s finding that the ends of justice served by taking such action outweigh the best

10          interest of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15
     Dated: October 6, 2020                                   MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ LAUREL J. MONTOYA
18                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
19

20   Dated: October 6, 2020                                   /s/ DAVID BALAKIAN
                                                              DAVID BALAKIAN
21
                                                              Counsel for Defendant
22                                                            RAFAEL VALENCIA

23
     Dated: October 6, 2020                                   /s/ JAMES BRUSSEAU
24                                                            JAMES BRUSSEAU
                                                              Counsel for Defendant
25                                                            MARIA RIOS
26                              [Remainder of this page intentionally left blank]

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
        Case 1:19-cr-00142-NONE-SKO Document 59 Filed 10/06/20 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2

 3
      Dated:    October 6, 2020                      /s/ Sheila K. Oberto
 4                                             UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
